This case is in all respects like Couts v. Cornell, 147 Cal. 560, [109 Am. St. Rep. 168, 82 P. 194]. There was no offer or tender of the amount of taxes justly due. It differs in this respect from the cases numbered L.A. 1805, ante, p. 197, and L.A. 1709, 150 Cal. 637, [89 P. 603], and the other cases decided upon their authority.
The judgment in this case must be reversed, with directions to the trial court to permit a proper amendment to plaintiff's complaint if plaintiff should be so advised.